Order filed February 28, 2019




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-18-00732-CV
                                    ____________

                 MARIA MARILYN ALMONTE, Appellant

                                        V.

                 NOB HILL LLC, D/B/A NOB HILL, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1111521

                                    ORDER

      Appellant’s brief was due February 12, 2019. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before March 15, 2019,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM